Title: From Benjamin Franklin to William Strahan, [27 November 1765]
From: Franklin, Benjamin
To: Strahan, William


Wednesday morng. [November 27, 1765]
Oh! my dear Friend! I never was more surpriz’d than on reading your Note. I grieve for you, for Mrs. Strahan, for Mr. Johnston, for the little ones, and your whole Family. The Loss is indeed a great one! She was every thing that one could wish, in every Relation. I do not offer you the common Topics of Consolation. I know by Experience how little they avail; that the natural Affections must have their Course; and that the best Remedy of Grief is Time. Mrs. Stevenson joins her Tears with mine. God comfort you all. Yours most affectionately
B Franklin

 
Addressed: To / Mr. W. Strahan / Printer / Newstreet / Shoe Lane
